DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/22 has been entered.

Response to Arguments
Applicant's arguments filed 04/05/22 have been fully considered but they are not persuasive. 
On page 9 regarding specification and drawing objections Applicant argues amendments overcome the objections.
The Examiner respectfully agrees, but notes amendments made to the claims have incorporated additional structures which do not have antecedence in the specification and are not shown by the drawings. See below.
On page 12 regarding 112 1st paragraph rejections Applicant argues clai 10 is amended to clarify the act that the valve is secured to both wireform locking mechanisms and is thus supported.
The Examiner respectfully disagrees, noting that the concept of there being a valve within the cage was considered supported, but Applicant has positively claimed the valve as being a part of the claimed cage, whereas the specification and drawings disclose and show the valve as being a distinct element from that which is claimed, which might be intended to go inside the cage but isn’t actually a part of the cage itself. The rejection is accordingly maintained.
On pages 13-16 regarding prior art Applicant argues amendments overcome the rejection of record.
The Examiner respectfully agrees but notes in light of claim amendments a new rejection is applied below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: first clasp, second clasp.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, first clasp, second clasp, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objections
Claims 1, 3-17, 22-23 are objected to for the following informalities:
Claim 1 is objected to for referring to “the ventricular portion” with improper antecedent basis. Based on the amended specification [0071] this will be interpreted as meaning “the ventricular component”. 
Claims 3-17 and 22-23 are objected to capitalizing the word “claim” when this is inappropriate grammatically.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-17, 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is rejected for having new matter, since it claims the first wireform locking mechanism wraps around a portion of the av valve to “lock the prosthetic atrioventricular valve within the atrial component” but this appears to be new matter. The specification and drawings show the valve being positioned within the cage, but at the valve juncture component/portion as opposed to the atrial component/portion. For example, Figure 16b shows the valve being positioned within the heart, and it shows the valve as not being located anywhere near the atrial component of the cage as it is shown in Figure 1 (item 102). This is accordingly new matter. It is possible that this is a mis-representation of what was meant based on the confusion between the “atrial cage”, “atrial cage component”, and “atrial component” which were all present in a former set of claims (see 112b rejection below). 
Further, the claim is rejected for having new matter, since there isn’t support for the first clasp/wireform wrapping around a portion of the valve to lock the valve in place. The specification describes only the second clasp/wireform as wrapping around a portion of the valve, whereas the first clasp (understood to possibly be the “tip clasp” in the specification) is described as simply “lock[ing] with a valve catch tip” ([0014]) or “engagingly receive and securely hold the tip of the catch” ([0075]). This is accordingly considered new matter. 
Claims 10 and 17 are rejected for having new matter. The originally filed specification, drawings, and description do not have support for the atrial cage comprising an av valve. The cage is described and depicted as being a distinct element form the valve, which the specification describes the cage could be used to help deliver. Accordingly, the claims which indicate the valve is a part of the atrial cage are rejected for having new matter. 
Remaining claims are rejected for having new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected since it claims the first wireform locking mechanism wraps around a portion of the av valve to “lock the prosthetic atrioventricular valve within the atrial component”. The specification and drawings show the valve being positioned within the cage itself, but at the valve juncture component/portion as opposed to the atrial component/portion. For example, Figure 16b shows the valve being positioned within the heart, and it shows the valve as not being located anywhere near the atrial component of the cage as it is shown in Figure 1 (item 102). It is possible that this is a mis-representation of what was meant based on the confusion between the “atrial cage”, “atrial cage component”, and “atrial component” which were all present in a former set of claims, and Applicant meant instead that the valve was accordingly locked within the atrial cage as opposed to the atrial component. This would accord more closely with what is disclosed by the specification/drawings, and so this is how the claim will be interpreted for the sake of prior art rejections. However, clarification is required. 
Remaining claims are rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5-10, 12-17, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 20060287719 A1) hereinafter known as Rowe.
Regarding claim 1 Rowe discloses an atrial cage for placement, securing, and anchoring of a prosthetic atrioventricular valve (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Rowe discloses (as detailed herein) all the structural limitations required to perform the recited functional language of placing, securing, and anchoring an AV valve as is claimed, if desired. For example, see [0060] which indicates the valve in question can be either an aortic or a mitral valve), the cage comprising:
an atrial portion/component (Annotated Figure 14a: the Examiner notes that throughout this rejection, the components/portions are labeled as if the configuration depicted would be for an av valve as opposed to the shown aortic valve) designed to reside within an atrium (the Examiner notes that this is claimed as an “intended use” of the claimed device. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the prior art was considered capable of having the atrial component residing in an atrium when applied as a mitral valve ([0060])); 
a valve juncture component/portion (Annotated Figure 14a) connected to the atrial component/portion (Annotated Figure 14a);
a ventricular component/portion connected to the valve juncture component (Annotated Figure 14a) which is designed to reside within a ventricle (this is stated as an “intended use” of the ventricular component (see explanation above). The ventricular component is understood to be capable of residing in a ventricle); and 
a first locking mechanism (Annotated Figure 14a) integrally formed within the atrial component/portion such that the first locking mechanism is a first clasp with a first open end facing toward the ventricular portion/portion (Annotated Figure 14a) and being adapted to wrap around a portion of the prosthetic valve to lock the prosthetic valve to lock the valve within the atrial [cage] (Annotated Figure 14a shows the capability of the clasp being positioned around the valve so as to lock the valve and cage in place),
but is silent with regards to the clasp being necessarily a wireform.
However, regarding claim 1 Rowe teaches that various parts of their cage can be wireworm ([0089]). It accordingly would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the clasp so that it was made from a wireform as opposed to however it is manufactured by Rowe, since wireform constructions are well-known and commonly used within the heart valve arts (Rowe [0089]) and the simple substitution of one known element for another to obtain predictable results is obvious to the person of ordinary skill (see MPEP 2143(I)(B)).

    PNG
    media_image1.png
    793
    1204
    media_image1.png
    Greyscale

Regarding claim 3 Rowe teaches the cage of claim 1 substantially as is claimed,
wherein Rowe further teaches a second locking mechanism (Figure 13a-b item 132) connected to the valve juncture component (see the annotated figure 14b above with regards to the location of the valve juncture component) which projects inward within the atrial cage (Figure 13b shows the locking mechanism bent to extend inward from the exterior of the cage to wrap around the valve catch 32), the second locking mechanism being a second clasp with a second open end facing toward an interior of the cage (figure 13b: the open end is engaging/wrapping around the ring 134 and valve catch 32), and being adapted to at least partially wrap around a base of a catch of the valve (figure 13b). 
The Examiner notes that while Rowe discloses this second locking mechanism in an alternative embodiment from that of Figure 14, the person of ordinary skill would understand that the use of more than one locking mechanism to ensure proper securement of the inner valve member would have been considered obvious to the person of ordinary skill at the time the invention was filed since the combination of embodiments disclosed within one application is understood obvious to the person of ordinary skill.
Further, regarding claim 3 please see the rejection to claim 1 above regarding the obviousness of utilizing a wireform as opposed to what is disclosed by Rowe as element 132.
Regarding claim 5 Rowe teaches the cage of claim 1 substantially as is claimed,
but is silent with regards to the atrial cage being a wireform cage. 
However, regarding claim 5 see the rejection to claim 1 above regarding the obviousness of utilizing a wireform for any part of the cage. 
Regarding claim 6 Rowe teaches the cage of claim 1 substantially as is claimed,
wherein Rowe further discloses the cage is laser-cut from a tube (the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.). In this case, it is understood that the cage of Rowe can be formed by laser-cutting from a tube, or alternative obviously formed by laser-cutting from a tube.
Regarding claim 7 Rowe teaches the cage of claim 1 substantially as is claimed,
wherein Rowe further discloses the cage is formed from Nitinol ([0054]) but is silent with regards to whether or not the cage is wireform.
However, regarding claim 7 see the rejection to claim 5 (and 1) above with regards to any part of the cage being wireform.
Regarding claim 8 Rowe teaches the cage of claim 1 substantially as is claimed,
wherein Rowe further discloses the cage is self-expandable ([0054] nitinol is self-expandable; [0077])  
Regarding claim 9 Rowe teaches the cage of claim 1 substantially as is claimed,
wherein Rowe further discloses the cage is balloon-expandable ([0054] stainless steel; [0077]).
Regarding claim 10 Rowe teaches the cage of claim 1 substantially as is claimed,
wherein Rowe further teaches an av valve is capable of securing to both the first and second locking mechanisms (see the rejection to claims 1 and 3 above regarding the locking mechanisms’ intention of securing the valve in place within the cage). 
Regarding claim 12 Rowe teaches the cage of claim 1 substantially as is claimed,
wherein Rowe further discloses the atrial cage component is sized and shaped according to medical imaging to fit or conform with atrial anatomy of a subject (this is claimed as a method of production (e.g. a product-by-process claim – see the explanation in the rejection to claim 6 above). The cage of Rowe is understood capable of being formed according to medical imaging as is required by the claim.).
Regarding claim 13 Rowe teaches the cage of claim 1 substantially as is claimed,
wherein Rowe further discloses the cage is formed to be deployed and expanded at an atrioventricular junction, with the cage being sized and shaped such that once deployed and expanded at the AV juncture, at least a part of the atrial cage component is in contact with a wall within the atrium (this is considered to be an “intended use” of the claimed cage (see explanation in the rejection to claim 1 above). See also Figure [0060] the cage can be a mitral valve; and figure 22b the size and shape can contact a heart wall.).
Regarding claim 14 Rowe teaches the cage of claim 1 substantially as is claimed,
wherein Rowe further discloses the cage is sized and shaped based on three-dimensional scanning of a subject’s native atrium and ventricle (the claimed atrial cage is understood capable of having a size/shape based on a scan of a patient, if desired (this is an intended method of production which the cage of Rowe is understood capable of being formed by if desired (see product-by-process explanation in the rejection to claim 6 above)).
Regarding claim 15 Rowe teaches the cage of claim 1 substantially as is claimed,
wherein Rowe further discloses the cage can be formed by 3d printing (see the explanation regarding product-by-process claims in the rejection to claim 6 above. In this situation, the Examiner understands the materials and final form of the cage of Rowe to be capable of being formed by 3d printing. Alternatively, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the method of production of the claimed atrial cage so that it was produced by any known method in the art, including three-dimensional printing. Such methods of productions are well-understood, widely practiced, and often used).
Regarding claim 16 Rowe teaches the cage of claim 1 substantially as is claimed,
wherein Rowe further discloses the cage is collapsible over a catheter for percutaneous delivery and independently deployable for subsequent delivery and attachment of a prosthetic valve (the cage is collapsible ([0060]). As regards the delivery and deployment with/without the valve, the Examiner notes that a second delivery with a second prosthetic valve is considered possible)
Regarding claim 17 Rowe teaches the cage of claim 1 substantially as is claimed,
wherein Rowe further discloses the atrial cage is capable of including a prosthetic valve collapsed therein and is collapsible over a catheter for percutaneous delivery and simultaneous deployment along with the prosthetic valve (the Examiner notes the atrial cage is capable of including a valve therein (figure 14). As regards the delivery and deployment with/without the valve, the Examiner notes is also a product-by-process claim. See explanation the rejection to claim 6 above. The final product is the same regardless of when the valve is attached and how it is delivered).
Regarding claim 22 Rowe teaches the cage of claim 1 substantially as is claimed,
wherein Rowe further discloses the first clasp is a u-shaped clasp (annotated figure 14b) 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe as is applied above in view of Pintor et al. (US 20100161036 A1) hereinafter known as Pintor.
Regarding claim 4 Rowe teaches the cage of claim 1 substantially as is claimed,
wherein Rowe further discloses the cage is collapsible and expandable (this is stated as a “functional limitation” (see the explanation in the rejection to claim 1 above) which the cage is understood capable of doing. See at least the Abstract),
such that when expanded, each component have a diameter (inherent),
but is silent with regards to the diameter of the atrial and ventricular components are greater than the valve juncture component.
However, regarding claim 4 Pintor teaches a cage for receiving a valve which has atrial and ventricular components with a diameter larger than a valve junction portion (Figures 5a-f). Rowe and Pintor are involved in the same field of endeavor, namely prosthetic valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cage of Rowe by having the atrial and ventricular portions flare such as is taught by Pintor in order to provide purchase for the cage to sit within part of the heart and not slip while the heart is beating, thus increasing the security of the valve placement within the patient.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe as is applied above in view of Wang et al. (US 20150305860 A1), hereinafter known as Wang.
Regarding claim 11 Rowe teaches the cage of claim 1 substantially as is claimed,
wherein Rowe further teaches the cage is formed in part from a dissolving material ([0088] the ring 134 can be bioabsorbable),
but is silent with regards to the cage itself gradually dissolving after a period of time.
However, regarding claim 11 Wang teaches an atrial cage component which is formed in whole or part of a dissolving material, whereby upon implantation within a patient, the atrial cage component gradually dissolves away after a designated time period ([0041]). Rowe and Wang are involved in the same field of endeavor, namely methods of treating heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cage of Rowe by forming it from a dissolving material such as is taught by Wang since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe as is applied above in view of Morriss et al. (US 20150351903 A1) hereinafter known as Morriss.
Regarding claim 23 Rowe teaches the cage of claim 3 substantially as is claimed,
but is silent with regards to the second clasp being u-shaped.
However, regarding claim 23 Morriss teaches wherein valve clasps can be u-shaped (Figure 10c item 112; [0133] u-shaped and c-shaped are co-defined). Rowe and Morriss are involved in the same field of endeavor, namely methods of securing valves within cages. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the second clasp of Rowe so that it was u-shaped as opposed to being a prong, such as is taught by Morriss as a known alternative configuration/shape in the art for securing an external stent to a valve. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        06/08/22